F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        MAY 27 1998
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    THE CADLE COMPANY,

               Plaintiff-Appellant,

    v.                                                  No. 97-7068
                                                  (D.C. No. 96-CV-246-P)
    MIKE RUSSELL, Deceased; the heirs,                  (E.D. Okla.)
    devisees and legatees, whether known
    or unknown of the decedent, Mike
    Russell; JOHN M. RUSSELL;
    MYRTESS RUSSELL; JAMES
    RUSSELL; MICHAEL RUSSELL;
    ERNEST RUSSELL; MARCHAELA
    THOMASON; OKLAHOMA TAX
    COMMISSION; BRENDA D.
    RUSSELL,

               Defendants-Appellees.




                           ORDER AND JUDGMENT *



Before PORFILIO, BARRETT, and HENRY, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      The Cadle Company, an assignee of the Federal Deposit Insurance

Corporation, brought this action seeking judgment against defendants for payment

of the balance due under a promissory note executed by Mike Russell, deceased,

and foreclosure of a mortgage securing the note. After a nonjury trial conducted

by a magistrate judge pursuant to 28 U.S.C. § 636(c), judgment was entered in

favor of defendants, based on the expiration of the applicable statute of

limitations.

      We have carefully reviewed the parties’ briefs on appeal, the magistrate

judge’s findings of fact and conclusions of law, and the entire record before this

court. We discern no reversible error and AFFIRM for substantially those reasons

set forth in the Findings of Fact and Conclusions of Law, dated June 11, 1997.



                                                    Entered for the Court


                                                    John C. Porfilio
                                                    Circuit Judge




                                         -2-